DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-15, 17-21, 23-28 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Rotenstreich US 20160262611 A1.
Re claim 1, Rotenstreich teaches a hand-held sized ocular and neurological screening device comprising: an eyepiece (see paragraph 0011, 0150, 0296, numerals 901 and 902); and a hand-held housing comprising: a tubular stimulus chamber defining a light stimulus channel, wherein an illumination source is configured to provide light stimulus towards an opening through the light stimulus channel (see paragraphs 0011 and 0154); and an operational chamber comprising: an infrared camera positioned outside the stimulus channel and inclined towards the opening, the infrared camera is configured to capture images through the opening without interfering with the light stimulus (see paragraphs 0011, 0151, 0152, and numerals 105 and 106); and a controller configured to receive the captured images from the infrared camera (see paragraphs 0011 and 0152).
	Re claim 2, Rotenstreich teaches wherein the light stimulus channel comprises an illumination panel at a distal end and an opening at a proximal end, the opening at the proximal end is configured to engage with the eyepiece (see paragraphs 0151 and 0154).
	Re claim 3, Rotenstreich teaches wherein the controller is further configured to transmit the captured images, videos or any other digital signal to an external computing device or directly to a cloud storage system associated with the screening device (see paragraphs 0011, 0152, and 0342).
	Re claim 4, Rotenstreich teaches where in the external computing device is a user computing device (see paragraphs 0011, 0152, and 0342).
	Re claim 5, Rotenstreich teaches where in the external computing device is an external server (see paragraphs 0011, 0152, and 0342).
	Re claim 6, Rotenstreich teaches wherein the controller is further configured to receive instructions from an external computing device and to control the illumination panel and the infrared camera parameters according to the received instructions (see paragraph 0152 and 0155).
	Re claim 7, Rotenstreich teaches wherein the stimulus chamber comprises at least one optical apparatus between the illumination panel and the opening (see paragraph 0311).
	Re claim 8, Rotenstreich teaches wherein the diffuser 1s located less than a distance that allows accommodation of a human eye, from a rim of the eyepiece to an eye of a user of the device (this feature must be inherent else the device would not work with the vision of the patient).
	Re claim 9, Rotenstreich teaches wherein the operational chamber comprises at least one infrared light source outside the stimulus channel providing infrared illumination towards the opening (see paragraph 0303).
	Re claim 12, Rotenstreich teaches wherein the eyepiece comprises an eye support having an extended lip and a connector for engagement with the opening of the housing, the connector having two opposite gaps, wherein the gaps enable the camera to capture images via the opening when the extended lip is oriented in a temporal direction (see figure 9g).
	Re claim 13, Rotenstreich teaches wherein the infrared camera is positioned outside the stimulus channel at an inclination of about 60 degrees towards the opening through the light stimulus channel (see numeral 905).
	Re claim 14, Rotenstreich teaches wherein said device further comprises a clip-on fixture for fixing the device onto an apparatus selected from a group consisting of: a table, a desktop, and a portable ophthalmic apparatus (see numeral 903).
	Re claim 15, Rotenstreich teaches wherein said portable ophthalmic apparatus comprises an apparatus selected from a group consisting of: refractometers, optical coherence tomography devices, fundus cameras, slit lamp examination equipment, trial Frame Refraction, and any other device that may be present at an eye care or healthcare practitioner's office (see paragraph 0311).
	Re claim 17, Rotenstreich teaches a system for ocular and neurological screening (see paragraph 0150) comprising: an application server configured to communicate with a user device via a software application installed in the user device (see numeral 0342); and a hand-held sized pupil screening device (see paragraph 0011 and 0150) comprising: an eyepiece (see 0011, 0150, and 0296); and a hand-held housing comprising: a tubular stimulus chamber defining a light stimulus channel, comprising an illumination panel at a distal end and an opening at a proximal end, the opening is configured to engage with the eyepiece wherein the illumination panel is configured to provide light stimulus towards an opening through the light stimulus channel (see paragraph 0151 and 0154); and an operational chamber comprising an infrared camera configured to capture images through the opening without interfering with the light stimulus and to transmit the captured images and a controller configured to receive instructions from the application server and to control the illumination panel according to the received instructions (see 0011, 0151, 0152, and 0155), wherein the application server is configured to analyze changes in a pupil in the received images and calculate based on the changes in the pupil size or position a value indicative of an ocular or neurological disorder (see paragraph 0015 and 0342).
	Re claim 18, Rotenstreich teaches wherein the application server is configured to transmit an alert to the user device in case calculated value implies abnormal ocular or neurological functioning (see paragraphs 0316 and 0237).
	Re claim 19, Rotenstreich teaches wherein the application server is configured to receive from the user device an examination protocol and to provide instructions to the controller based on the received protocol (see paragraphs 0164 and 0170).
	Re claim 20, Rotenstreich teaches wherein said hand-held pupil screening device further comprises a clip-on fixture for fixing the device onto an apparatus selected from a group consisting of: a table, a desktop, and a portable ophthalmic apparatus (see numeral 903).
	Re claim 21, Rotenstreich teacheswherein said portable ophthalmic apparatus comprises an apparatus selected from a group consisting of: refractometers, optical coherence tomography devices, fundus cameras, slit lamp examination equipment, trial Frame Refraction, and any other device that may be present at an eye care or healthcare practitioner's office (see paragraph 0311).
	Re claim 23, Rotenstreich teaches a method for ocular and neurological screening comprising: providing to a controller instructions to control an illumination panel in a hand-held sized ocular and neurological screening device (see paragraph 0342), the device comprising: an eyepiece (see paragraph 0011, 0150, 0296); and a hand-held housing comprising: a tubular stimulus chamber defining a light stimulus channel, wherein the illumination source is configured to provide light stimulus towards the opening through the light stimulus channel (see paragraphs 0151 and 0154); and an operational chamber comprising an infrared camera configured to capture images through the opening without interfering with the light stimulus and to transmit the captured images to an external computing device (see paragraphs 0011, 0151, 0152, 0155);  and a controller configured to receive instructions from the external computing device and to control the illumination panel according to the received instructions (see paragraphs 0015 and 0342); receiving a stream of images from the camera (see abstract); and analyzing changes in a pupil in the received images and calculating based on the changes a value indicative of ocular or neurological functioning (see paragraph 0005).
	Re claim 24, Rotenstreich teaches further comprising the step presenting to a person being screened a visual stimulus (see paragraph 0053).
	Re claim 25, Rotenstreich teaches wherein the changes analyzed are based on the changes in pupil size or eye movement (see paragraph 0176).
	Re claim 26, Rotenstreich teaches wherein the changes analyzed are made in response to the visual stimulus presented to the person being screened (see paragraph 0053).
	Re claim 27, Rotenstreich teaches wherein the changes analyzed are in the rate of change of the pupil size over the duration of the illumination (see paragraph 0262).
	Re claim 28, Rotenstreich teaches wherein the change analyzed includes at least one of a list consisting of: the amplitude of pupil constriction, latency of pupil constriction, speed of pupil constriction, baseline pupil size, pupil re-dilation speed, post-illumination pupil response, area under a pupillary response curve, the duration of the pupillary response, blink rates, fixation losses, ocular movement amplitude, ocular movement latency, ocular movement gain, ocular movement velocity, peak velocity of ocular movement, the percent time spent in a region of interest in the presented stimulation, eye movement, eye movement amplitude, eye movement velocity, eye movement peak velocity, eye movement percent time spent in a region of interest, parameters computed via machine learning from pupillographic, and ocular movement traces (see paragraph 0176). 

Allowable Subject Matter
Claims 10-11, 16 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 10, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the stimulus chamber comprises barriers for dividing the stimulus channel to sub channels, wherein controller is configured to control the illumination panel and the infrared (IR) camera parameters to provide illumination separately to each of the sub channels; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein said device comprises a first arm and a second arm such that said apparatus is held between the first arm and the second arm of the device; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 22, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein said pupil screening device comprises a first arm and a second arm such that said apparatus is held between the first arm and the second arm of the device; recited together in combination with the totality of particular features/limitations recited therein

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872